      Case 2:19-cv-00122-RMP     ECF No. 21   filed 04/21/20   PageID.100 Page 1 of 2




 1
                                                                          FILED IN THE

 2
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




 3                                                               Apr 21, 2020
                                                                     SEAN F. MCAVOY, CLERK


 4

 5                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 6

 7
     BARBARA A. THOMPSON,
 8                                              NO: 2:19-CV-122-RMP
                               Plaintiff,
 9
          v.                                    ORDER OF DISMISSAL WITH
10                                              PREJUDICE
     ACTION RECOVERY SERVICES,
11   LLC; RONALD H. TUCKER, also
     known as Tucker Lee; ROBERT
12   DANNY LEE, II; and HORIZON
     CREDIT UNION,
13
                               Defendants.
14
     HORIZON CREDIT UNION,
15
                        Cross Claimant,
16
     v.
17
     ACTION RECOVERY SERVICES,
18   LLC; RONALD H. TUCKER; and
     ROBERT DANNY LEE, II,
19
                      Cross Defendants.
20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00122-RMP      ECF No. 21    filed 04/21/20   PageID.101 Page 2 of 2




 1         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal

 2   indicating that ‘ . . . the entire action shall be dismissed with prejudice.” ECF No. 20

 3   at 1. Having reviewed the Notice and the record, the Court finds good cause to

 4   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

 5         1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 20, is APPROVED.

 6         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 7             to any party.

 8         3. All pending motions, if any, are DENIED AS MOOT.

 9         4. All scheduled court hearings, if any, are STRICKEN.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

12   close this case.

13         DATED April 21, 2020.

14
                                                 s/ Rosanna Malouf Peterson
15                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
